Citation Nr: 1608615	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  06-21 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for residuals of a stress fracture to the right femoral neck, with screw fixation (right femur disability).  

2.  Entitlement to an initial disability rating greater than 10 percent for low back strain prior to November 1, 2012. 

3. Entitlement to a disability rating greater than 20 percent for low back strain from November 1, 2012.   

4.  Entitlement to an initial disability rating greater than 10 percent for right knee strain.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in from April 2004 to October 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2005 and January 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.
	
In July 2010, October 2012, and July 2013, the Board remanded the case for further development.  In September 2014, the Board remanded the claim for increased compensation for the right femur and denied the claims for increased compensation for the low back and the right knee.  The Veteran then appealed the September 2014 Board decision.  In September 2015, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's September 2015 decisions as to the claims for increased compensation for the low back and the right knee and remanded the claims to the Board for further development and readjudication.  Further, the claim for increased compensation for the right femur is again before the Board for further appellate proceedings. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran's service-connected disabilities impact her ability to work; however, the Veteran is currently employed.  See e.g., November 2014 statement (reporting that she works 8 hour days).  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to her service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to certification of the appeal to the Board, the Veteran submitted private treatment records regarding treatment for the right femur, including range of motion testing, that were received on April 1, 2015, the day after the most recent supplemental statement of the case, which was rendered in March 2015.  The AOJ has not reviewed and considered these private treatment records.  Because this evidence is relevant to the issue pertaining to the right femur disability on appeal, remand of the case is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).  

The Veteran was last afforded a VA medical examination regarding her low back and right knee in November 2012.  However, as noted in the September 2015 JMR, the November 2012 VA examiner failed to comment on the impact of the Veteran's reported flare-ups on her low back and right knee functioning.  Because the January 2012 VA examination does not contain sufficient detail regarding the Veteran's low back and right knee disabilities for rating purposes, and in light of the September 2015 JMR, a new VA examination is warranted to determine the current nature and severity of the low back disability and right disability.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that she provide information as to any outstanding treatment records regarding the right femur, right knee, and low back to include the following:
a. Updated records from Treasure Coast Orthopedic from September 2014 to present. 

b. Updated records from South Florida Orthopedics, including records from April 2015 to present. 

c. Any other private treatment provider. 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain outstanding relevant VA treatment records, to include records dating from April 2015 to present.

3. Please schedule the Veteran for VA examinations with a physician to determine the severity of the lumbar spine disability and the right knee disability.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

Regarding the right knee:  The examiner is asked to please address the current nature, severity, and all symptoms of right knee disability.  For purposes of the opinion, the examiner is asked to address the following:


(a) Please note the extent of limitation of the right knee in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. 

Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

The examiner's attention is invited to the Veteran's reports of flare-ups. 

(a) Please indicate whether there is favorable or unfavorable ankylosis of the right knee.  

(b) Please indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(c) Please indicate whether the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

(d) Please address whether there is loss of use of the right lower extremity due to service-connected disability, to include as due to her right femur and right knee disabilities.  In rendering this opinion, the examiner should provide an objective description of remaining function, a quantitative assessment of strength, and the level of pain that affects use.  
      
Functions that may be considered include whether there is lack of balance; lack of propulsion; the inability to ambulate; the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion; complete foot drop; weakness; muscle atrophy and use; the ability of a foot to support the Veteran's weight.  

The examiner's attention is invited to Veteran's November 2014 statement reporting that her knee gives out and that she is off-balance due to her right lower extremity disabilities.

Regarding the lumbar spine:  After performing all necessary testing, the examiner is asked to please address the current nature, severity, and all symptoms of lumbar spine disability.  For purposes of the opinion, the examiner is asked to address the following:

(b) Please note the extent of limitation of the lumbar spine in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. 

Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

The examiner's attention is invited to the Veteran's reports of flare-ups. 

(c) Whether there is favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire spine; or, unfavorable ankylosis of the entire thoracolumbar spine.

(d) The total duration of any incapacitating episodes due to the lumbar spine disability.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bedrest prescribed by a physician and treatment by a physician.  

(e) Whether there is any objective neurologic abnormality that is associated with the lumbar spine disability, and if so, the nerve roots involved, and the severity of the symptoms (e.g., mild, moderate, severe).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4. After completing the above development and conducting any further development deemed necessary, and after reviewing all additional evidence since the AOJ's last review, to include the private treatment records submitted by the Veteran, readjudicate the matters on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




